DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.

Response to Amendment
Applicant’s amendment filed on April 19, 2022 has been entered.  Claims 1-3, 5-7, 9-12, 14, 15, and 17-20 have been amended.  Claims 8, 13, and 16 have been cancelled.  New Claims 21-24 have been added.  As such, Claims 1-3, 5-7, 9-12, 14, 15, and 17-24 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-12, 14, 15, and 17-24 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2011/0244199 to Brennan et al. (“Brennan”) in view of U.S. Patent Application Publication No. 2012/0039974 to Napolitano et al. (“Napolitano”) and U.S. Patent Application Publication No. 2005/0003156 to Fereshtehkhou et al. (“Fereshtehkhou”).
With regard to Claims 1, 10, and 18, Brennan discloses a fibrous structure that can be pre-moistened for use in wet wipes.  See, e.g., Abstract, paragraphs [0002], [0003], [0115], entire document.  Brennan discloses the fibrous structure comprises a plurality of filaments and a plurality of solid additives.  Paragraph [0018].  Brennan further discloses that the fibrous structure comprises a liquid composition.  Paragraphs [0057] to [0064].  The fibrous structure with the plurality of filaments and plurality of solid additives can be provided in a co-formed configuration.  Paragraphs [0018], [0039], [0040], [0089], [0105] and Figures 3 and 4.  Brennan teaches the plurality of filaments and plurality of solid additives are mixed in a forming box to provide comingled configuration.  Paragraph [0134].  Brennan teaches that the fibrous structure can be formed on a collection device that is patterned to provide the fibrous structure with a surface pattern.  Paragraph [0123].  Brennan does not specifically disclose a scrubby component that forms an exterior surface of the fibrous structure comprising a surface pattern.  Napolitano is also related to pre-moistened fibrous structures useful as wipes.  See, e.g., Abstract, paragraph [0011], entire document.  Napolitano teaches that “[f]or [a] heavy duty disinfecting job, however, the cleaning process may require scrubbing, wiping, and combinations thereof, and accordingly industrial wipes, those with higher basis weight and/or an additional scrub layer, are preferred.”  Paragraph [0081].  Fereshtehkhou is also related to fibrous structures used as cleaning sheets.  See, e.g., Abstract, entire document.  Fereshtehkhou teaches that such cleaning sheets can be provided with a scrubbing component in the form of a three-dimensional pattern having fine-scale surface aberrations to improve cleaning performance.  Paragraphs [0008] and [0028].  Fereshtehkhou discloses “the three-dimensional pattern is readily visible to the naked eye.”  Paragraph [0008].  Fereshtehkhou discloses that the pattern is provided on an exterior surface.  Id.  Fereshtehkhou teaches that the scrubbing component can be provided in the form of a scrim, paragraph [0009], which Brennan already teaches can be optionally added to their fibrous structures.  See, e.g., paragraph [0135].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a scrubby component having a surface pattern to the exterior surface of the fibrous structure of Brennan in order to improve cleaning performance, as shown to be known by Fereshtehkhou and Napolitano.  With regard to the limitation that the fibrous structure can be a floor cleaning pad suitable for attachment to a cleaning implement, Brennan teaches that the fibrous structure can be used to clean floor pads, such as being compatible with a Swiffer cleaning implement.  Paragraph [0048].  Fereshtehkhou also discloses that fibrous structures can be used in cleaning implements wherein the fibrous structure is attached to a device for cleaning floors.  Paragraphs [0082] to [0087].  
Brennan does not specifically mention a property related to mileage value, such as a mileage value of at least 135 ft2/pre-moistened fibrous structure, at least 0.9 ft2/gsm of the fibrous structure, or at least 450 ft2/ft2 of the pre-moistened fibrous structure.  Nonetheless, it is reasonable to presume that such a property is inherent to the fibrous structure disclosed by Brennan, or optionally, the fibrous structure disclosed by the combination of Brennan with Fereshtehkhou and Napolitano.  Support for the presumption is found because Brennan utilizes similar materials, i.e. a fibrous structure comprising both a plurality of filaments and a plurality of solid additives, processed in a similar manner, i.e. coforming the filaments and solid additives and providing a liquid composition in an amount to provide a pre-moistened fibrous structure, to produce similar end use products, i.e. pre-moistened fibrous wipes.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  
With regard to Claims 2, 3, 11, 12, 19, and 20, Brennan discloses that the filaments most preferably comprise about 30% to about 50% by weight of the fibrous structure and the solid additives most preferably comprise about 70% to about 50% by weight of the fibrous structure.  Paragraph [0099].  With regard to Claims 5, 14, and 21, Brennan discloses the filaments comprise thermoplastic polymer.  Paragraph [0045].  With regard to Claims 6, 15, and 22, Brennan discloses the solid additive can comprise wood pulp fiber.  Paragraph [0040].  With regard to Claims 7 and 24, Brennan discloses that the fibrous structure comprises first and second regions with a non-random, repeating micro-CT intensive property that differs.  Paragraphs [0090] and [0123].  With regard to Claims 9, 17, and 23, Brennan discloses that the liquid composition can comprise a surfactant.  Paragraphs [0064] and [0180].

Claims 1-3, 5-7, 9-12, 14, 15, and 17-24 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2013/0071630 to Weisman (“Weisman”) in view of Napolitano and Fereshtehkhou.
With regard to Claims 1, 10, and 18, Weisman discloses a fibrous structure that can be pre-moistened for use in wet wipes.  See, e.g., Abstract, paragraphs [0028], [0115], entire document.  Weisman discloses the fibrous structure comprises a plurality of filaments and a plurality of solid additives in a coformed structure.  Paragraphs [0046] to [0052].  Weisman further discloses that the fibrous structure comprises a liquid composition.  Paragraph [0115].  Weisman teaches that the coforming process produces a fibrous structure having comingled filaments and pulp fibers.  Paragraph [0205].  Weisman teaches that “[t]he collection device may be a patterned and/or molded belt that results in the fibrous structure exhibiting a surface pattern.”  Paragraph [0098].  Weisman does not specifically disclose a scrubby component that forms an exterior surface of the fibrous structure comprising a surface pattern.  Napolitano is also related to pre-moistened fibrous structures useful as wipes.  See, e.g., Abstract, paragraph [0011], entire document.  Napolitano teaches that “[f]or [a] heavy duty disinfecting job, however, the cleaning process may require scrubbing, wiping, and combinations thereof, and accordingly industrial wipes, those with higher basis weight and/or an additional scrub layer, are preferred.”  Paragraph [0081].  Fereshtehkhou is also related to fibrous structures used as cleaning sheets.  See, e.g., Abstract, entire document.  Fereshtehkhou teaches that such cleaning sheets can be provided with a scrubbing component in the form of a three-dimensional pattern having fine-scale surface aberrations to improve cleaning performance.  Paragraphs [0008] and [0028].  Fereshtehkhou discloses “the three-dimensional pattern is readily visible to the naked eye.”  Paragraph [0008].  Fereshtehkhou discloses that the pattern is provided on an exterior surface.  Id.  Fereshtehkhou teaches that the scrubbing component can be provided in the form of a scrim, paragraph [0009], which Weisman already teaches can be optionally added to their fibrous structures.  See, e.g., paragraph [0206].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a scrubby component having a surface pattern to the exterior surface of the fibrous structure of Weisman in order to improve cleaning performance, as shown to be known by Fereshtehkhou and Napolitano.  With regard to the limitation that the fibrous structure can be a floor cleaning pad suitable for attachment to a cleaning implement, Weisman teaches that the fibrous structure can be used as a wipe, paragraph [0002], which renders it suitable to with clean floors.  Moreover, Fereshtehkhou further discloses that fibrous structures can be used in cleaning implements wherein the fibrous structure is attached to a device for cleaning floors.  Paragraphs [0082] to [0087].  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to render the fibrous structure of Weisman suitable for attachment to an implement in order to properly clean floors, as shown to be known by Fereshtehkhou.
Weisman does not specifically mention a property related to mileage value, such as a mileage value of at least 135 ft2/pre-moistened fibrous structure, at least 0.9 ft2/gsm of the fibrous structure, or at least 450 ft2/ft2 of the pre-moistened fibrous structure.  Nonetheless, it is reasonable to presume that such a property is inherent to the fibrous structure disclosed by Weisman or would be inherent to the fibrous structure disclosed by the combination of Weisman with Napolitano and Fereshtehkhou.  Support for the presumption is found because Weisman utilizes similar materials, i.e. a fibrous structure comprising both a plurality of filaments and a plurality of solid additives, processed in a similar manner, i.e. coforming the filaments and solid additives and providing a liquid composition with a scrubby component, to produce similar end use products, i.e. pre-moistened fibrous wipes.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  
With regard to Claims 2, 3, 11, 12, 19, and 20, Weisman discloses that the filaments most preferably comprise about 30% to about 50% by weight of the fibrous structure and the solid additives most preferably comprise about 70% to about 50% by weight of the fibrous structure.  Paragraph [0049].  With regard to Claims 5, 14, and 21, Weisman discloses the filaments comprise thermoplastic polymer.  Paragraph [0104].  With regard to Claims 6, 15, and 22, Weisman discloses the solid additive can comprise wood pulp fiber.  Paragraph [0052].  With regard to Claims 7 and 24, Weisman discloses that the fibrous structure comprises first and second regions with a non-random, repeating micro-CT intensive property that differs.  Paragraphs [0053] and [0098].  With regard to Claims 9, 17, and 23, Weisman discloses that the liquid composition can comprise a surfactant.  Paragraph [0112].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 9-12, 14, 15, and 17-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10, and 21 of copending Application No. 15/379,534 (“the ‘534 Application”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘534 Application also relates to a pre-moistened fibrous structure which can be used as a floor cleaning pad comprising a plurality of filaments, a plurality of solid additives, and a liquid composition, wherein the fibrous structure further includes a scrubby component.  Moreover, the claimed property related to liquid capacity value of the ‘534 Application appears to overlap significantly with the mileage value property presently claimed, as both relate to the volume of liquid composition held in the fibrous structure.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 5-7, 9-12, 14, 15, and 17-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,874,279 (“the ‘279 Patent”) in view of Fereshtehkhou.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘279 Patent also claims a pre-moistened fibrous structure comprising a plurality of filaments, a plurality of solid additives, and a liquid composition.  Moreover, the claimed property related to b/Basis weight value of the ‘279 Patent appears to overlap significantly with the liquid capacity value property presently claimed, as both relate to the volume of liquid composition held in the fibrous structure.  Fereshtehkhou renders obvious the addition of a scrubby component, as it provides improved cleaning performance to the fibrous structure.  Fereshtehkhou also teaches that such fibrous structures re compatible with cleaning implements that clean floors.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed April 19, 2022 have been fully considered but they are not persuasive.
Applicant argues that Brennan in view of Napolitano and Fereshtehkhou fail to teach a floor cleaning pad suitable for attaching to a cleaning implement by an attachment mechanism.  The Examiner disagrees.  Brennan teaches that the fibrous structure can be used to clean floor pads, such as being compatible with a Swiffer cleaning implement.  Paragraph [0048].  Additionally, Fereshtehkhou discloses that fibrous structures can be used in cleaning implements wherein the fibrous structure is attached to a device for cleaning floors.  Paragraphs [0082] to [0087].
Applicant argues that Weisman in view of Napolitano and Fereshtehkhou fail to teach a floor cleaning pad suitable for attaching to a cleaning implement by an attachment mechanism.  The Examiner disagrees.  Weisman teaches that the fibrous structure can be used as a wipe, paragraph [0002], which renders it suitable to with clean floors.  Moreover, Fereshtehkhou further discloses that fibrous structures can be used in cleaning implements wherein the fibrous structure is attached to a device for cleaning floors.  Paragraphs [0082] to [0087].  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to render the fibrous structure of Weisman suitable for attachment to an implement in order to properly clean floors, as shown to be known by Fereshtehkhou.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789